685 S.E.2d 458 (2009)
300 Ga. App. 474
CONDRA et al.
v.
ATLANTA ORTHOPAEDIC GROUP, P.C. et al.
No. A08A0042.
Court of Appeals of Georgia.
October 15, 2009.
Pope & Howard, Geoffrey E. Pope, Doffermyre, Shields, Canfield, Knowles & Devine, Ralph I. Knowles, Jr., Atlanta, for appellants.
Huff, Powell & Bailey, Daniel J. Huff, Camille N. Jarman, Atlanta, for appellees.
MILLER, Chief Judge.
In Condra v. Atlanta Orthopaedic Group, 285 Ga. 667, 681 S.E.2d 152 (2009), the Supreme Court of Georgia reversed the judgment of this Court in Condra v. Atlanta Orthopaedic Group, 292 Ga.App. 276, 664 S.E.2d 281 (2008). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
BLACKBURN, P.J., and ELLINGTON, J., concur.